1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     ANDREA THOMAS,                                   Case No. 2:17-cv-02001-MMD-CWH
7                                        Plaintiff,                  ORDER
             v.
8
      SMITH-PALLUCK ASSOCIATES CORP.
9     d\b\a Las Vegas Athletics Clubs,
10                                    Defendant.
11

12         A motion in this case involves a constitutional challenge to a federal statute,

13   specifically the Telephone Consumer Protection Act. Pursuant to 28 U.S.C. § 2403(a)

14   and Federal Rule of Civil Procedure 5.1(b), the Court hereby certifies to the Attorney

15   General of the United States that the constitutionality of the Telephone Consumer

16   Protection Act has been called into question in this case. Pursuant to Rule 5.1(c), the

17   Attorney General has 60 days from the date of this Order to intervene in this action, if it

18   chooses to do so.

19         It is therefore ordered that the Clerk of Court will mail a copy of this Order to the

20   Attorney General, via certified mail, return receipt requested, at each of the following

21   addresses:
           U.S. Department of Justice
22         950 Pennsylvania Avenue, NW
           Washington, DC, 20530
23
           United States Department of Justice
24         Civil Division, Federal Programs Branch
           1100 L St. NW
25         Washington, DC, 20530
26         DATED THIS 30th day of May 2019.

27

28                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
